DETAILED ACTION
Non Final
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/11/2021 has been entered.
Response to Amendment/Arguments
Claims 1-17 are pending. Claims 1 ,10 and 14 are currently amended. It appears that no new matter has been added. 
With regard to the remarks, Applicant argues that Marocchini lacks the amended limitations, where the flow is through the tail of the spool valve; but the arguments against the combination of Marocchini in view of Muchow are not found persuasive.  
First, applicant argues that Marocchini does not teach pressure balancing of the spool valve but that as previously indicated is not found persuasive in that the opened at each end spool valve of Marocchini cannot but be fluidly pressure balanced when the valve is open. This is also clearly disclosed in figure 8 of Marocchini and see discussion in Col 5 ln 39-42.  
 It is noted that applicant’s arguments regarding the condition of the fluid passing through the valve apparatus cannot be found convincing, as the fluid is not a part of the apparatus, but upon something which the apparatus acts (in other words, it is noted that the inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims. MPEP 2115)
As indicated previously, and merely to fully address applicants arguments, the turbulence created by the torturous path of Marocchini (or Suzuki or Muchow as applied below) will provide for lessening of the jet forces and then direct (at least some) fluid pressure into the spool so as to more readily pressure balance the spool (where in addition, Marocchini discusses/discloses the turbulence when viewing the balancing condition in figure 8 and as well as taking into consideration the reverse flow condition as shown in figure 9b.)  
Accordingly, Applicants narrowly tailored argument based on a broadly claimed phrase is not commensurate with the scope of the limitations and under the office’s required broad reasonable interpretation of the claim language, the rejection must be maintained.  
With regard to the combination of Marocchini and Muchow, applicant has not fully addressed the previously applied alternative combination, and which is now the primary rejection. Accordingly the response does not fully comply with 37 CFR 1.111(b) because the arguments amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Thus applicant’s argument that there is no teaching, suggestion, or motivation to combine the references fails and it is noted that the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, applicant remarks as discussed above have failed to indicate how the combination is overcome for the above indicated reasons, and has not addressed the rationale of the combination of Marocchini in view of Muchow. 
With regard to claim 11, applicant argues that Suzuki does not disclose the nozzle flow director, but does not address broad reasonable interpretation of the elements of Suzuki’s nozzle flow director as applied to the claims, as previously interpreted by the office.  Applicant argues that Suzuki does not disclose the pressure balancing and jet force reduction, but it cannot be said that the Suzuki arrangement does not accomplish these functionally result driven claimed fluid flow limitations, as discussed below, where it is also noted that the same rationales apply to the Suzuki reference.   Furthermore, the combination of Suzuki and Muchow is proper for the reasons discussed above regarding Marocchini in view of Muchow. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites “the at least one nozzle flow director angles radially outward from the spool valve and directs the flow path into and through the tail”. It is unclear and/or uncertain (i.e. there appears to be a zone of uncertainty) from a reading of the claim as to what is intended by the term/phrase/idea and how such a term/phrase/idea should be interpreted. 
	In other words, it is unclear from a reading of the claim how or in what way a part of the valve body housing can direct a flow path (which itself is part of the valve body/housing) though the tail (i.e. it appears that the claim merely recites a vector path without any concomitant structure regarding the tail itself (especially without reading limitations from the written description into the claim language)), or should the claim read -- the… flow director angles radially outward from the spool valve and directs [[the]]a fluid to flow along a path into and through at least one of a nozzle flow director radially opposing circular through port and being annularly arranged about the end of the tail…--? In the interest of compact prosecution, the term/phrase will be given its broadest reasonable interpretation. Appropriate correction is required.  Claims 10 and 14 are rejected for the same reasons. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 


Claim(s) 1-9 and 14-17 is/are rejected (as far as they may be understood) under 35 U.S.C. 103 as being unpatentable over Marocchini (US 10428743) in view of Muchow (US 4531545); 
Claim(s) 10-13 is/are rejected (as far as they may be understood) under 35 U.S.C. 103 as being unpatentable over Suzuki (US 4643227) in view of Muchow; 
Claim 9 is/are rejected (as far as it may be understood) under 35 U.S.C. 103 as being unpatentable over Marocchini in view of Muchow as applied to claims 1 and 8 (as far as they may be understood) above, and further in view of Suzuki. 


Marocchini discloses in claim 1:  (see at least annotated figure 4 below)

    PNG
    media_image1.png
    968
    1527
    media_image1.png
    Greyscale

Marocchini does not explicitly disclose the following, Muchow certainly teaches: a nozzle flow director (the enlarged annular recess past the valve seat at 64a figure 5a-c) directing fluid from the at least one inlet (from 21/80) into and through a spool tail port (30/43) 
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to provide for Marocchini as taught in Muchow, a nozzle flow director such as the enlarged annular recess as taught in Muchow that is arranged downstream of the valve seat at of Muchow directing fluid from the at least one inlet of Muchow through a spool tail port as arranged in Muchow and then axially out a spool tail as taught in Muchow all, for the purpose of reducing fluid pressure in Marocchini as taught in Muchow passing through the valve and preventing scoring of the housing due to excessive fluid pressures.
Comment: it is noted that the inclusion of the material or article worked upon (i.e. in this case a fluid) by a structure being claimed does not impart patentability to the apparatus claims. MPEP 2115 

Marocchini discloses (as modified for the reasons discussed above) in claim 2:  The solenoid-operated valve assembly of claim 1, wherein the spool valve further comprises a pressure tube within the fluid communication channel (the narrowed constriction in the channel at 134 provides for pressure balancing attenuation/dampening as the spool reciprocally travels along the axis.)  

Marocchini discloses (as modified for the reasons discussed above) in claim 3:  The solenoid-operated valve assembly of claim 1, wherein a fluid (fuel) flows into the at least one inlet, through the flow path, and out the at least one outlet when the spool valve is in the open position (i.e. in figure 1 the fuel is sent to the turbine for combustion, Col 2 ln 1 - 10.)  

Marocchini discloses (as modified for the reasons discussed above) in claim 4:  The solenoid-operated valve assembly of claim 1, wherein a gas (the fuel is gas for the gas turbine…) flows 

Marocchini discloses (as modified for the reasons discussed above) in claim 5:  The solenoid-operated valve assembly of claim 1, wherein the spool valve further includes a spring (at 106) and the valve member housing further includes a solenoid coil (at 88.)  

Marocchini discloses (as modified for the reasons discussed above) in claim 6:  The solenoid-operated valve assembly of claim 5, wherein power supplied to the solenoid coil moves the spool valve from the closed position to the open position (i.e. the valve is spring biased closed, and when the power or current in the coil is increased the attractive force between the fixed core and the movable core draws the movable core and armature towards the fixed core via magnetic attraction along the magnetic flux path; Col 3 ln 60-67 and Col 4 ln 1 – 5.)  

Marocchini discloses (as modified for the reasons discussed above) in claim 7:  The solenoid-operated valve assembly of claim 5, wherein power supplied to the solenoid coil moves the spool valve from the open position to the closed position (via controller current attenuation as discussed above.)  

Marocchini discloses (as modified for the reasons discussed above) in claim 8:  The solenoid-operated valve assembly of claim 1, wherein the spool valve further comprises a hydraulic portion (bottom portion of the spool) and a magnetic portion (the portion fixed to the movable core (i.e. the plunger 64 Col 3 ln 54-56.)  

Marocchini discloses (as modified for the reasons discussed above) in claim 9:  The solenoid-operated valve assembly of claim 8, wherein the hydraulic portion and the magnetic portion are one component (i.e. the spool 40 as discussed Col 2 ln 39-40, as assembled together into one singular movable component (i.e. the spool.))  If it could be persuasively argued at some future unforeseen date that Marocchini does not explicitly disclose the following, Suzuki teaches: the magnetic portion and the hydraulic portion are one single material (i.e. 20 is a movable armature spool figure 3, for the purpose of for example simplification of manufacturing.) 
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the magnetic portion and the hydraulic portions of Marocchini as one single material as taught in Suzuki where the movable armature spool are provided as a single unitary material component for the purpose of simplification of manufacturing, especially since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893). 

Suzuki discloses in claim 10:  (see at least annotated figure 4 below)
    PNG
    media_image2.png
    651
    652
    media_image2.png
    Greyscale

[An apparatus that provides for] A method of operation of a solenoid-operated valve  assembly (as seen in figure 3) comprising: receiving fluid through an at least one inlet seat (at 12) in a valve member housing (of 10); directing the fluid between the valve member housing and a spool valve (of 20 as seen in figure 4), the valve member housing including at least one nozzle flow director (at 1002 where the nozzle flow director is the portion of the housing 10 that is Suzuki does not explicitly disclose the following, Muchow certainly teaches: a nozzle flow director (the enlarged annular recess past the valve seat at 64a figure 5a-c) directing fluid from the at least one inlet (from 21/80) into and through a spool tail port (30/43) and then axially out a spool tail (at 61, for the purpose of reducing fluid pressure passing through the valve and preventing scoring of the housing due to excessive fluid pressures Col 3 ln 13-20.) 
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to provide for Suzuki as taught in Muchow, a nozzle flow director such as the enlarged annular recess as taught in Muchow that is arranged downstream of the valve seat at of Muchow directing fluid from the at least one inlet of Muchow through a spool tail port as arranged in Muchow and then axially out a spool tail as taught in Muchow all, for the purpose of reducing fluid pressure in Suzuki as taught in Muchow passing through the valve and preventing scoring of the housing due to excessive fluid pressures. 

Suzuki discloses (as modified for the reasons discussed above) in claim 11:  The method of claim 10 further comprising receiving power to a solenoid coil (at 29) wrapped around the valve member housing. 

Suzuki discloses (as modified for the reasons discussed above) in claim 12:  The method of claim 11 further comprising moving the spool valve to an open position when the solenoid coil receives power (i.e. the valve is spring biased closed and requires the magnetic flux circuit to draw the armature spool 20 to the fixed core 27.)  

Suzuki discloses (as modified for the reasons discussed above) in claim 13:  The method of claim 11 further comprising moving the spool valve to a closed position when the solenoid coil receives power (i.e. the valve is spring biased closed via spring 25.) 

Marocchini discloses in claim 14: [An apparatus that provides for] A method of operation of a solenoid-operated valve assembly (figure 4) comprising: receiving gas (gas fuel) through an at least one inlet seat (at 46) in a valve member housing (42); directing the gas between the valve member housing and a spool valve (at 40), the valve member housing including at least one nozzle flow director (at 124), the at least one nozzle flow director angles (at an angle that is less than 90.degrees and…) radially outward from the spool valve and is configured to create a condition whereby the spool valve is pressure balanced and jet forces are reduced (when fully open the turbulence from the jet flow will provide for fluid flow to be more pressure balanced inside and outside of the spool as seen in figure 8 as well as the discussion in Col 5 ln 39-42.); directing the gas through a tail of the spool valve (at 52 to pressure balance the valve); and discharging the gas axially from the tail of the spool valve (after the valve is closed.)  Marocchini does not explicitly disclose the following, Muchow certainly teaches: a nozzle flow director (the enlarged annular recess past the valve seat at 64a figure 5a-c) directing fluid 
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to provide for Marocchini as taught in Muchow, a nozzle flow director such as the enlarged annular recess as taught in Muchow that is arranged downstream of the valve seat at of Muchow directing fluid from the at least one inlet of Muchow through a spool tail port as arranged in Muchow and then axially out a spool tail as taught in Muchow all, for the purpose of reducing fluid pressure in Marocchini as taught in Muchow passing through the valve and preventing scoring of the housing due to excessive fluid pressures.

Marocchini discloses (as modified for the reasons discussed above) in claim 15:  The method of claim 14 further comprising receiving power to a solenoid coil (at 88 via the power supply) wrapped around the valve member housing. 

Marocchini discloses (as modified for the reasons discussed above)  in claim 16:  The method of claim 15 further comprising moving the spool valve to an open position when the solenoid coil receives power (based on the attractive force between the movable armature plate and the fixed magnet core 92.)  

Marocchini discloses (as modified for the reasons discussed above) in claim 17:  The method of claim 15 further comprising moving the spool valve to a closed position when the solenoid 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W JELLETT, whose telephone number is 571-270-7497.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Ken Rinehart can be reached at (571) 272-4881, Mary McManmon at (571) 272-6007 or Craig Schneider at (571) 272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Matthew W Jellett/Primary Examiner, Art Unit 3753